DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0168569).
In regards to claim 1, Lee discloses
A cooling system (Fig.6) for a vehicle comprising:
a cooling apparatus including a radiator (LTR 319) and a first water pump (326) connected by a coolant line (between the LTR and valve 324) and circulating a coolant to the coolant line;
a battery module (360) provided on a battery coolant line (371 and line including chiller 316) selectively connected to the coolant line through a first valve (324);
a first chiller (316) provided on the battery coolant line between the first valve and the battery module, and connected to a refrigerant line (317) of an air-conditioning apparatus, the first chiller configured to heat-exchange the selective inflowed coolant with the refrigerant supplied from the air-conditioning apparatus to adjust a temperature of the coolant (Fig.6); and
an automatic driving controller (110) connected to the coolant line so that the coolant is circulated inside, wherein the battery module or the automatic driving controller is cooled selectively by at least one cooling mode (Figs.7 and 8).
In regards to claim 2, Lee discloses a first branched line (at valve 324, the coolant line branches into two positions) selectively connecting the battery coolant line through the operation of the first valve so that the first chiller and the battery module form an independent closed and sealed circuit through the battery coolant line (Fig.8, a circuit is formed between chiller 316 and battery 360); and a second branched line (at valve 370, the line from heater 422 branches into two positions) selectively dividing the coolant line and the battery coolant line (Fig.8).
In regards to claim 3, Lee discloses that one end of the first branched line is connected to the first valve (Fig.8), and the other end of the first branched line is connected to a position where the coolant line and the battery coolant line are connected between the second branched line and the battery module (Fig.8).
In regards to claim 5, Lee discloses that the automatic driving controller is provided on a coolant connection line connected to the coolant line through a second valve (370).
In regards to claim 10, Lee discloses that a second water pump (361) is provided in the battery coolant line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (US 2021/0309069).
In regards to claim 18, Lee discloses that the first valve is a 3-way valve (Fig.6), but does not disclose that the second valve is a 4-way valve.
	Kim teaches a cooling system (Fig.1) for a vehicle comprising a first valve that is a 3-way valve (V1) and a second valve that is a 4-way valve (V2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s second valve to be a 4-way valve as taught by Kim depending on the desired configuration of the cooling system or to include other components into the cooling system.

Allowable Subject Matter
Claims 4, 6-9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that one end of the second branched line is connected to the coolant line between the radiator and the first valve, and the other end of the second branched line is connected to the coolant line between the first water pump and the first branched line, or that at least one cooling mode includes a first cooling mode, a second cooling mode and a third cooling mode as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763